Exhibit 10.15

 

 

 [image4.jpg]

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
October 14, 2008, and amended on December 17, 2013 between Bank of Commerce
Holdings (the “Company”) and Redding Bank of Commerce (the “Bank” and together
with the Company the “Employer”) and Robert J. O’Neil (hereinafter referred to
as “Executive”).

WITNESSETH:

WHEREAS, Employer desires to employ Executive in the capacity hereinafter
stated, and Executive desires to continue in the employ of Employer in such
capacity, for the period and on the terms and conditions set forth herein:

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
conditions herein contained, the parties hereto, intending to be legally bound
do hereby agree as follows:

 

  1. EMPLOYMENT DUTIES AND AUTHORITY

Employer hereby employs Executive as its Senior Vice President and Regional
President, and Executive accepts such employment. Executive agrees to perform
the duties that are customarily performed by a Regional President of a financial
services holding company and a state-chartered banking institution and accepts
all other duties described herein or as prescribed by the Employer’s Board of
Directors and agrees to discharge the same faithfully and to the best of his
ability and the highest and best standards of the banking industry, in
accordance with the policies of the Employer’s Articles of Incorporation,
Bylaws, Policies and Procedures. Executive shall devote his full business time
and attention to the business and affairs of Employer for which he is employed
and shall perform the duties thereof to the best of his ability. Except as
permitted by the prior written consent of the Employer’s Board of Directors,
Executive shall not directly or indirectly render any services of a business,
commercial or professional nature to any other person, firm or corporation,
whether for compensation or otherwise, which are in conflict with Employer’s
interests. Executive shall have such responsibility and duties and such
authority to transact business on behalf of Employer, as are customarily
incident to the office of Regional President of a financial services holding
company and a state-chartered banking institution.

 

Page # 1



--------------------------------------------------------------------------------

  2. TERM

Employer hereby employs Executive, and Executive hereby accepts employment with
Employer commencing October 14, 2008. The term of the Agreement shall be for the
period of three years beginning December 17, 2013 and automatically extending
for a one-year period (the “Term”), with such Term being subject to prior
termination as herein provided.

Where used herein, “Term” shall refer to the entire period of employment of
Executive by Employer, whether for the period provided above, or whether
terminated earlier as hereinafter provided, or extended by mutual agreement in
writing by Employer and Executive.

 

  3. EXECUTIVE COMPENSATION

In consideration for all services to be rendered by Executive to Employer,
effective December 17, 2013, Employer agrees to pay Executive a base salary of
$190,000.00 per year (at December 2013). The President and Chief Executive
Officer of the Company will present to the Directors’ Executive Compensation
Committee for approval any increases in Executive’s base salary annually
following an annual performance evaluation.

Executive’s salary shall be paid semi-monthly. Employer shall deduct therefrom
all taxes which may be required to be deducted or withheld under any provision
of the law (including, but not limited to, social security payments and income
tax withholding) now in effect or which may become effective anytime during the
term of this Agreement.

Executive shall be entitled to participate in any and all other employee
benefits and plans that may be developed and adopted by Employer and in which
Executive is eligible to participate under the terms of such plans, including
Employer’s Cash Incentive (“Profit Sharing”) Plan.

Employer agrees to provide Executive with an automobile allowance of $600.00 per
month. Employer agrees to reimburse Executive for all ordinary and customary
expenses for entertainment, meals, travel, cellular phone, and incidental
business expense in accordance with Employer’s policy. Reasonable costs incurred
for professional education, publications, seminars, meetings and special social
entertainment shall also be reimbursed in accordance with Employer’s policy.

 

  4. COUNTRY CLUB MEMBERSHIP

Employer agrees to reimburse Executive for reasonable country club membership
dues, in accordance with Employer’s policy.

 

Page # 2



--------------------------------------------------------------------------------

  5. INSURANCE

Employer agrees to provide Executive with health and life insurance benefits
that are now or may hereinafter be in effect for all other full-time employees
subject to the eligibility requirements of the plans. Employer may also obtain a
“key-man” life insurance policy on the life of Executive which shall be a
general asset of the employer and to which Executive and the Executive’s
beneficiary will have no preferred or secured claim.

 

  6. VACATION

Executive shall be entitled to four (4) weeks vacation during each year of which
at least two (2) weeks must be taken in a consecutive period. Vacation benefits
shall not accrue above six weeks at any time. Once this six-week maximum is
reached, vacation will stop accruing until vacation is taken.

 

  7. TERMINATION

Employer shall have the right to terminate this Agreement for any of the
following reasons by serving written notice upon Executive:

 

  (a) Breach of, habitual neglect of, failure to perform, or inability to
perform, Executive duties and obligations as Regional President.

 

  (b) Illegal conduct, constituting a crime involving moral turpitude,
conviction of a felony, or any conduct detrimental to the interests of the
Employer.

 

  (c) Physical or mental disability rendering Executive incapable of performing
his duties for a consecutive period of 180 days (during which time Executive
shall continue to receive his base salary and other benefits, provided his
accrued sick leave has first been exhausted), or by death; or

 

  (d) Determination by Employer’s Board of Directors that the continued
employment of Executive is detrimental to the best interests of the Employer, or
for any reason whatsoever as determined by Employer’s Board of Directors and in
the sole and absolute discretion of the Employer’s Board of Directors.

In the event this Agreement is terminated for any of the reasons specified in
paragraphs (a) or (b), above (determined to be ‘cause’), Executive shall only be
paid any accrued salary calculated as of the date of the Executive’s
termination, plus vacation accrued to but not taken as of date of the
termination.

In the event this Agreement is terminated for any reason specified in paragraphs
(c) or (d) above, Executive shall be entitled to severance pay in an amount
equal to twelve months of Executive’s then total compensation package to be paid
in one lump sum.

 

Page # 3



--------------------------------------------------------------------------------

Total compensation package is defined as current salary, cash incentive profit
sharing, and insurance.

The total compensation package and benefits referenced in the preceding
paragraph are collectively referred to herein as “Severance.” Executive
acknowledges and agrees that any Severance provided upon termination is in lieu
of all damages, payments and liabilities on account of the early termination of
this Agreement and is the sole and exclusive remedy for Executive other than
rights, if any, to exercise any of the stock options vested prior to such
termination, and shall only be paid subject to Executive’s execution of a
complete release of all claims Executive may have against the Employer, its
officers, directors, agents, employees, predecessors, successors, parents,
subsidiaries, and affiliates.

If upon termination of employment Executive chooses to arbitrate any claims
pursuant to Section 15, Executive shall be deemed to have waived Executive’s
right, if any, to severance.

Executive shall give ninety (90) days prior notice, in writing, to Employer in
the event Executive resigns or voluntarily terminates employment, or takes early
retirement.

 

  8. CHANGE IN CONTROL BENEFITS

In the event there is a Change in Control and in the event of diminution in
salary or job duties, the Bank shall pay to the Executive, in one lump-sum,
severance equal to one (1) year’s salary at that salary rate being paid to
Executive at the time of the Change in Control together with an amount equal to
one (1) year’s profit sharing, with the amount of such profit sharing payment to
be that amount which is the average profit sharing received by the Executive for
the three (3) prior years. Executive shall also receive, at the Bank’s expense,
a continuation of health benefits then being provided to the Executive for a
period of one (1) year. Executive acknowledges and agrees that such payment is
in lieu of all damages, payments and liabilities on account of the early
termination of this Agreement and is the sole and exclusive remedy for Executive
(other than rights, if any, to exercise any of the stock options vested prior to
such termination), and shall only be paid, within ninety (90) days after his
separation from service with Employer, subject to Executive’s execution and
delivery to Employer, within such ninety (90) day period, of a complete release
of all claims Executive may have against the Employer, its officers, directors,
agents, employees, predecessors, successors, parents, subsidiaries, and
affiliates. If the ninety (90) day period referred to in the immediately
preceding sentence begins in one calendar year and ends in the following
calendar year, then the payment shall be made in the latter calendar year. If
upon termination of employment Executive chooses to arbitrate any claims
pursuant to Section 17, Executive shall be deemed to have waived Executive’s
right, if any, to severance.

“Change in Control” means (i) a Change in the Ownership of the Relevant
Corporation, (ii) a Change in the Effective Control of the Relevant Corporation,
or (iii) or a Change in the Ownership of a Substantial Portion of the Assets of
the Relevant Corporation. The events giving rise to the Change in Control must
be objectively determinable, and the

 

Page # 4



--------------------------------------------------------------------------------

Board, in a ministerial capacity, shall certify there is a Change in Control
only when the events giving rise to the Change in Control are objectively
determinable. The Board shall not have any discretionary authority to certify
that there has been a Change in Control except as provided in the preceding
sentence. Notwithstanding anything to the contrary, (i) the term “Change in
Control” shall be interpreted in accordance with Section 409A; (ii) any event
which constitutes a “Change in Control” under Section 409A shall constitute a
“Change in Control” for purposes of this Agreement; (iii) and any event which
does not constitutes a “Change in Control” under Section 409A shall not
constitute a “Change in Control” for purposes of this Agreement.

Excess Parachute Payment. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement to the extent
the benefit would create an excise tax under the excess parachute rules of
Section 280G of the code.

 

  9. CONFIDENTIAL INFORMATION AND NONDISCLOSURE

(a) Confidential Information. Employer has and will develop and own certain
Confidential Information, which has a great value in its business. Employer also
has and will have access to Confidential Information of its customers.

“Customers” shall mean any persons or entities for whom Employer performs
services or from whom Employer obtains information. Confidential Information
includes information disclosed to Executive during the course of his employment,
and information developed or learned by Executive during the course of his
employment. Confidential Information is broadly defined and includes all
information which has or could have commercial value or other utility in
Employer’s business or the businesses of Employer’s customers. Confidential
Information also includes all information which could be detrimental to the
interests of Employer or its customers if it were disclosed.

By example and without limitation, Confidential Information includes all
information concerning loan information, Customer data, including but not
limited to Customer and supplier identities, Customer characteristics or
agreements and Customer lists, applicant data, employment categories, job
classifications, employment histories, job analyses and validations,
preferences, credit history, agreements, and any personally identifiable
information related to Customers; any information provided to Executive by a
Customer, including but not limited to electronic information, documents,
software, and trade secrets; historical sales information; advertising and
marketing materials and strategies; financial information related to Employer,
Customers, Customer’s employees or any other party; labor relations strategies;
research and development strategies and results, including new materials
research; pending projects and proposals; production processes; scientific or
technological data, formulae and prototypes; employee data; pricing and product
information; computer data information; inventory levels and products; supplier
information and data; testing techniques; processes; formulas; trade secrets;
inventions; discoveries; improvements; specifications; data, know-how, and
formats; marketing plans; pending projects and proposals; business plans;
computer processes; computer programs and codes; technological data; strategies;
forecasts; budgets; and projections.

 

Page # 5



--------------------------------------------------------------------------------

(b) Protection of Confidential Information. Executive agrees that at all times
during and after his employment by Employer, Executive will keep confidential
and not disclose to any third party or make any use of the Confidential
Information of Employer or its customers, except for the benefit of Employer or
its customers and in the course of his employment. In the event Executive is
required by law to disclose such information described in this paragraph,
Executive will provide Employer and its legal counsel with immediate notice of
such request so that Employer may consider seeking a protective order. For
purposes of this Agreement, the disclosure of any Confidential Information, at
any time except as required by law shall be considered to be “unfair
competition”. Executive also agrees not to remove or permit the removal of
Confidential Information from Employer’s place of business without the express
written authorization of an Officer of Employer or its authorized
representative.

Executive acknowledges that he is aware that the unauthorized disclosure of
Confidential Information of Employer or its customers may be highly prejudicial
to their interests, an invasion of privacy, and an improper disclosure of trade
secrets and financial information in violation of state and federal law.

(c) Return of Property. In the event Executive’s employment with Employer is
terminated (voluntarily or otherwise), Executive agrees to inform Employer of
all documents and other data relating to his employment which is in his
possession and control and to deliver promptly all such documents and data to
Employer.

(d) Sanctions for Unauthorized Taking of Trade Secrets. Executive understands
that taking of Employer’s trade secrets is a crime under California Penal Code
section 449(c) and could also result in civil liability under California’s
Uniform Trade Secrets Act (Civil Code sections 3426-3426.11), and that willful
misappropriation may result in an award against Executive of triple the amount
the Employer’s damages and Employer’s attorney fees for collecting such damages.

(e) Injunctive Relief. Executive acknowledges that breach of this Section may
cause Employer irreparable harm for which money is inadequate compensation.
Executive therefore agrees that Employer will be entitled to injunctive relief,
without the necessity of posting a bond, to enforce this Section and this
Agreement, in addition to damages and other available remedies, and Executive
consents to such injunctive relief pursuant to this Section 9(e).

(f) Solicitation of Bank Customers. Executive agrees that in the event his
employment with the Bank shall terminate for any reason, he shall not, for a
period of one year, make known to, or call on, solicit or take away, or attempt
to call on, solicit or take away on behalf of any person, firm or corporation
which is in competition, either directly or indirectly, with the Bank, any
existing customers of the Bank or individuals or entities with whom the Bank is
negotiating for the Bank’s services. This provision may be enforced either
through injunction or specific performance of this Agreement by the Bank. In the
event of a Change in Control, Executive shall be unconditionally released from
all of his duties and obligations under this paragraph.

 

Page # 6



--------------------------------------------------------------------------------

  10. INDEMNIFICATION

To the extent permitted by law, Employer shall indemnify Executive if he was or
is a party or is threatened to be made a party in any such action brought by a
third party against Executive (whether or not Employer is joined as a party
defendant) against expenses, judgments, fines, settlements and other amounts
actually and reasonably incurred with said action if Executive acted in good
faith and in a manner Executive reasonably believed to be in the best interest
of Employer (and with respect to a criminal proceeding if Executive had no
reasonable cause to believe his conduct was unlawful), provided that the alleged
conduct of Executive arose out of and was within the course and scope of his
employment as an officer or employee of Employer.

 

  11. NOTICES

Any notice, request, demand, or other communication required or permitted
hereunder shall be deemed to be properly given when personally served in
writing, when deposited in the U.S. mail, postage prepaid, or when communicated
to a public telegraph company for transmittal, addressed as follows:

 

     

To Employer:            

  

Redding Bank of Commerce

1901 Churn Creek Road

Redding, California 96002

Attention: Board of Directors

    To Executive:   

Robert J. O’Neil

1901 Churn Creek Road

Redding, California 96002

Any party hereto may change its or his address for purposes of this Section by
giving notice in accordance herewith.

 

  12. BENEFIT OF AGREEMENT

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective executors, administrators, successors and assigns.

 

  13. APPLICABLE LAW

This Agreement is made and entered into in the State of California, and the laws
of said State shall govern the validity and interpretation hereof.

 

  14. CAPTIONS AND PARAGRAPH HEADINGS

Captions and paragraph headings used herein are for convenience only and are not
a part of this Agreement and shall not be used in construing it.

 

Page # 7



--------------------------------------------------------------------------------

  15. INVALID PROVISIONS

Should any provision of this Agreement for any reason be declared invalid, void,
or unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portions shall not be affected and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.

 

  16. ENTIRE AGREEMENT

This Agreement and the Executive Salary Continuation Agreement contain the
entire Agreement of the parties and supersede any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Executive by Employer, except to the extent that it is
contemplated that Executive and Employer may enter into a stock option
agreement. Each party to this Agreement acknowledges that no representations,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which is not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by the Employer and
Executive.

 

  17. NEGOTIATION – MEDIATION

The parties will attempt in good faith to resolve promptly any dispute,
controversy, or claim arising out of or relating to this contract or any claimed
breach thereof by direct negotiation between principals of the parties who have
authority to settle the controversy. To facilitate such negotiations, it is
agreed that a disputing party shall give the other party written notice of the
dispute providing reasonable particularity with respect to all issues deemed to
be controverted or disputed. Within ten (10) days after such notice is given,
the principals of the parties shall meet at a mutually acceptable time and
place, and thereafter as often as those individuals reasonably deem necessary to
exchange relevant information and attempt to resolve all disputes.

If the disputes have not been resolved within thirty (30) days after the
disputing party gives notice, or if the party receiving notice declines to meet,
either party may initiate mediation of the controversy, claim or dispute in
accordance with the following mediation provisions. Upon failure of the
negotiations as set forth above, the parties to this contract agree to mediate
any dispute, controversy or claim arising out of this contract or relating to
the work undertaken pursuant to this contract prior to resorting to arbitration
as hereinafter provided. Mediation is a process in which parties attempt to
resolve a dispute by submitting it to an impartial, neutral mediator who is
authorized to facilitate the resolution of the dispute, but who is not empowered
to impose a settlement on the parties.

The parties shall attempt to mutually agree upon an impartial mediator, which
mediator shall be appointed jointly and compensated equally by the parties. In
the event the parties are unable to agree on an impartial mediator, then and in
that event each party shall submit to the other a list with two (2) names of
retired judges who will mediate in Shasta County, and have no ongoing
professional or business relationship with either of the parties.

 

Page # 8



--------------------------------------------------------------------------------

From the lists, the parties shall, in turn, beginning with the Executive, cross
unacceptable names from the list until such time as a potential mediator
remains. The potential remaining mediator shall then be contacted to determine
if he/she is available and willing to act as mediator. Should none of the
original list of mediators be available, new lists shall be prepared and the
process again undertaken.

Following mediation or in the event that for any reason no mediation has been
held, all disputes, controversies or claims shall be resolved by binding
arbitration as hereinafter set forth. If a party commences an arbitration or
court action based on a dispute or claim as to which this section applies,
without first attempting to resolve the matter through mediation, then and in
that event, such party shall not be entitled to recover attorney’s fees, costs
or expert fees, even if they would otherwise be available to that party in any
such arbitration or court action.

 

  18. ARBITRATION

Any controversy among parties arising from or relating to the performance or
interpretation of this contract is subject to binding arbitration. The parties
hereto are bound, each to the other, by this arbitration clause. The parties
therefore agree that any dispute, controversy or claim, in law or equity,
arising between themselves out of this contract pursuant to this contract which
is not settled through mediation must be decided by neutral binding arbitration
and not by court action, except as provided by the California Law for Judicial
Review of Arbitration Proceedings.

On the demand of the arbitrator or any party to an arbitration initiated under
the arbitration provisions of this contract, each party hereto shall be bound by
this arbitration provision and agrees to join in, become a party to, and be
bound by such arbitration.

Arbitration shall be conducted under and pursuant to the provisions of
California Code of Civil Procedure § 1280, et seq., including the provisions of
§ 1283.05, as are in effect at the time of the arbitration, and judgment may be
entered on the award as therein provided.

If any party refuses or neglects to appear at or participate in arbitration
after reasonable notice, the arbitrator may decide the controversy in accordance
with whatever evidence is presented by the party or parties who do participate.
The arbitrator may award any remedy that is just and equitable in the
arbitrator’s opinion. The arbitrator will award to the prevailing party or
parties such sums as are proper to compensate for the time, expense, and trouble
of arbitration, including arbitration fees, attorney fees and costs, and expert
fees. The arbitrator will retain jurisdiction of a controversy even if a party
or parties to the dispute will not or cannot be joined in the arbitration
proceedings.

 

Page # 9



--------------------------------------------------------------------------------

  19. ATTORNEYS’ FEES AND COSTS

In the event of litigation, arbitration or any other action or proceeding
between the parties to interpret or enforce this Agreement or any part thereof
or otherwise arising out of or relating to this Agreement, the prevailing party
shall be entitled to recover its costs related to any such action or proceeding
and its reasonable fees of attorneys, accountants and expert witnesses incurred
by such party in connection with any such action or proceeding. The prevailing
party shall be deemed to be the party which obtains substantially the relief
sought by final resolution, compromise or settlement, or as may otherwise be
determined by order of a court of competent jurisdiction in the event of
litigation, an award or decision of one or more arbitrators in the event of
arbitration, or a decision of a comparable official in the event of any other
action or proceeding.

EXECUTIVE AND EMPLOYER AGREE THAT BY ENTERING INTO THIS AGREEMENT, EXECUTIVE AND
EMPLOYER KNOWINGLY AND VOLUNTARILY WAIVE THEIR RIGHTS TO A TRIAL BY A JUDGE OR
JURY.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

      EMPLOYER:          BANK OF COMMERCE HOLDINGS    REDDING BANK OF COMMERCE  
  By: /s/ Lyle L. Tullis                                     By: /s/ Lyle L.
Tullis                                  Name: Lyle L. Tullis    Name: Lyle L.
Tullis Title: Chairman of the Board    Title: Chairman of the Board

EXECUTIVE:

ROBERT J. O’NEIL

/s/ Robert J. O’Neil                                

Robert J. O’Neil

 

Page # 10